UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7058



In Re:   OKANG KAREEM ROCHELLE,



                                                           Petitioner.



      On Petition for Writ of Mandamus.     (1:05-cr-00112-UA)


Submitted:   August 3, 2007                 Decided:   August 17, 2007


Before MICHAEL and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Okang Kareem Rochelle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Okang Kareem Rochelle, a federal inmate, petitions this

court for a writ of mandamus.           Rochelle seeks to challenge a

February 2, 2006 order from the Middle District of North Carolina

finding him incompetent to stand trial.             Mandamus is a drastic

remedy to be used only in extraordinary circumstances.                   In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976)).                 It is only

available when there are no other means by which the relief sought

could be granted.      Id.   Mandamus may not be used as a substitute

for appeal.     In re Catawba Indian Tribe, 973 F.2d 1133, 1136 (4th

Cir. 1992).      Although we grant Rochelle’s motion to proceed in

forma pauperis, we deny his petition for writ of mandamus as he

could have filed a direct appeal from the district court’s February

2, 2006 order finding him incompetent to stand trial.           His failure

to have availed himself of that remedy does not entitle him to seek

relief   by    the   alternative   of   mandamus.      In   light   of    this

disposition, Rochelle’s motion to expedite is denied as moot.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and oral

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -